                               United States District Court
                                         for the
                               Southern District of Florida

    Felisia Williams, Plaintiff,           )
                                           )
    v.                                     )
                                           ) Civil Action No. 18-22422-Civ-Scola
    Carnival Corporation d/b/a             )
    Carnival Cruise Line, Defendant.       )
                  Order on Motion for Partial Summary Judgment
     This matter is before the Court on the Defendant’s motion for partial
summary judgment. (ECF No. 33.) After reviewing the parties’ written
submissions and exhibits, and the applicable law, the Court grants the
Defendant’s motion for partial summary judgment (ECF No. 33).
I.       Factual Background
        Plaintiff Felisia Williams was a passenger on board the Defendant’s vessel
Carnival Splendor. (ECF No. 33 at 1.) According to the Plaintiff, while on the ship,
she slipped and fell on a slippery condition on the floor of the Lido Deck adjacent
to the Pizza Pirate food station. (ECF No. 38 at 1.) The fall allegedly caused
Williams to suffer serious injuries including a concussion, brain injury, and deep
laceration injuries to her arm which have developed into Complex Regional Pain
Syndrome (CRPS). (Id.) The Plaintiff then went to the ship’s infirmary where she
received stitches for her injury. (ECF No. 1 at ¶ 22.) While being treated in the
infirmary, the Plaintiff shifted her weight to get off the examining table and fell
off the examining table. (ECF No. 38-1 at 232:21-23.) The table tipped over and
hit her on the head. (Id. at 127:11-178:12.) The Plaintiff testified that she did not
sustain any additional injuries to those already suffered during the slip and fall
(id. at 134:23-135:2) but the examining table hit her on the head a second time.
(Id. at 220:19-21.)
        The Defendant moves for summary judgment on the allegations related to
the incident with the examining table in the ship’s infirmary. (ECF No. 33.)
Although not pleaded as a separate cause of action1, the Plaintiff argues that

1The Plaintiff’s complaint is a shotgun pleading. The Plaintiff’s single negligence
count raises numerous distinct theories of liability, including negligent
maintenance of the deck floor, failure to warn, failure to monitor the Plaintiff
during her medical examination, and failure to maintain the examining table.
“Courts in the Eleventh Circuit have little tolerance for shotgun pleadings.” Vibe
Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir. 2018). A shotgun
Carnival’s medical staff failed to supervise the Plaintiff while she was being
treated and this resulted in her falling off the examining table and hitting her
head. (ECF No. 38 at 9.)
II.    Legal Standard
       Summary judgment is proper if following discovery, the pleadings,
depositions, answers to interrogatories, affidavits and admissions on file show
that there is no genuine issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986); Fed. R. Civ. P. 56. In reviewing a motion for summary judgment, the
Court must “view the evidence and all factual inferences therefrom in the light
most favorable to the non-moving party, and resolve all reasonable doubts about
the facts in favor of the non-movant.” Feliciano v. City of Miami Beach, 707 F.3d
1244, 1247 (11th Cir. 2013) (quoting Skop v. City of Atlanta, Ga., 485 F.3d 1130,
1143 (11th Cir. 2007)). So, when a conflict arises between the facts presented by
the parties, the Court must credit the nonmoving party’s version. Id. The moving
party bears the burden of proof to demonstrate the absence of a genuine issue
of material fact. Celotex, 477 U.S. at 323. “The moving party may meet its burden
. . . by pointing out to the court the absence of evidence to support the non-
moving party’s case. The failure of proof concerning an essential element of the
non-moving party’s case necessarily renders all other facts immaterial and
requires the court to grant the motion for summary judgment.” Isbell v. Carnival
Corp., 462 F. Supp. 2d 1232, 1235 (S.D. Fla. 2006) (Moreno, J.).
III.   Analysis
        The Defendant moves for summary judgment on the allegations related to
the infirmary incident arguing that the Plaintiff has not put forth any evidence
that the Defendant breached the standard of care during the infirmary incident.
(ECF No. 33 at 7.) The Defendant also argues that the Plaintiff fails to prove that
she sustained any damages causally related to the infirmary incident. (Id. at 10.)
In response, the Plaintiff argues that because the incident in the infirmary is a
foreseeable consequence of Carnival’s negligence in the slip and fall, it does not
have to prove breach again. (ECF No. 38 at 8-9.) The Plaintiff also argues that
although she may have testified that she did not suffer new injuries from falling
off the examining table, she testified that she suffered a second blow to the head.
(Id. at 12.) Upon careful review, the Court agrees with the Defendant.

pleading makes it difficult for the Court to meaningfully assess the Plaintiff’s
claims. For the purposes of this Order, the Court will treat the Plaintiff’s
allegations related to the infirmary and medical examination as a separate count
for negligence.
       To establish negligence based on the medical staff’s treatment of the
Plaintiff, the Plaintiff must establish a duty of care, a breach of that duty,
causation, and damages. Isbell, 462 F. Supp. 2d at 1236. The Plaintiff argues
that she does not have to prove breach because the slip and fall on the Lido Deck
“serves as the basis of liability for the foreseeable harm Plaintiff suffered during
the later medical treatment.” (ECF No. 38 at 12.) The Plaintiff cites no case law
to support this proposition. Instead, the Plaintiff argues that “[t]he question
presented is whether the medical center incident was a foreseeable intervening
event or an unforeseeable, superseding event.” (Id. at 8.) The issue of intervening
causes and foreseeability are questions of causation. RESTATEMENT (SECOND) OF
TORTS, § 281 cmt. h (1979); § 435 cmt. c. The Plaintiff fails to note that she must
also establish duty, breach, and damages to prevail on her negligence claim.
       Under Florida law,
              Where one who has suffered personal injuries by reason
              of the negligence of another exercises reasonable care
              in securing the services of a competent physician or
              surgeon, and in following his advice and instructions,
              and his injuries are thereafter aggravated or increased
              by the negligence, mistake, or lack of skill of such
              physician or surgeon, the law regards the negligence of
              the wrongdoer in causing the original injury as the
              proximate cause of the damages flowing from the
              subsequent negligent or unskillful treatment thereof,
              and holds him liable therefor.
Nason v. Shafranski, 33 So. 3d 117, 120-121 (Fla. 4th DCA 2010) (citing Stuart
v. Hertz, 351 So. 2d 703, 707 (Fla. 1977)). If read carefully, this requires that the
medical provider act negligently or breach some duty of care. Here, the only
allegation related to the medical provider’s conduct is that “Carnival’s doctors
failed to monitor the Plaintiff.” (ECF No. 38 at ¶ 36.) The Plaintiff does not put
forth any expert testimony that the Carnival doctor breached the standard duty
of care or otherwise acted negligently. There is no evidence that Williams was left
alone or unmonitored. In fact, there is no dispute that she fell while the doctor
was with her. (Palacios Depo. at 35:12-20, ECF No. 28-2; Williams Depo. at
221:13-20, ECF No. 221.) Therefore, the Plaintiff has failed to establish that
Carnival’s medical staff breached the duty of care.
       To survive summary judgment, the Plaintiff must also present record
evidence that she suffered damages. Isbell, 462 F. Supp. 2d at 1236. Here,
Williams fails to put forth any evidence of damages suffered from the infirmary
incident other than asserting that she hit her head, which may have aggravated
her previous injury. (ECF No. 38 at 12.) The Plaintiff does not argue that the
infirmary incident did indeed aggravate her existing head injury or present expert
testimony to that effect. (Id.) Instead, the Plaintiff skirts around the issue of
whether the second incident actually aggravated her head injury.
               That Plaintiff did not suffer any brand-new injuries does
               not necessarily mean that the Plaintiff did not suffer
               aggravation of certain injuries due to the circumstances
               at the medical center. In fact, Plaintiff explicitly testified
               that she suffered a second blow to her head . . . While
               the Plaintiff did not appear to incur any further injury
               or aggravation of her left-hand nerve injuries, she did
               testify to a second knock to her head.
(Id. at ¶ 33.) There are no medical records or testimony discussing her potentially
“aggravated” head injury. Therefore, the Plaintiff’s claim related to the infirmary
incident must fail. See Poole v. Carnival Corp., 14-20237, 2015 WL 1566415, at
*6 (S.D. Fla. April 8, 2015) (Cooke, J.) (granting summary judgment in cruise
ship negligence case where plaintiff testified to a fractured skull and various
injuries but there was “no record evidence to support her claims”).
IV.   Conclusion
     The Court therefore grants the Defendant’s motion for partial summary
judgment. (ECF No. 33.) The Court grants summary judgment in favor of the
Defendant with regard to any theory of liability based on the infirmary incident.

      Done and ordered in chambers, at Miami, Florida, on June 27, 2019.




                                            Robert N. Scola, Jr.
                                            United States District Judge
